Citation Nr: 1738698	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral foot condition.

3. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for left knee osteoarthritis.

4. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for right knee osteoarthritis.

5. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for tinnitus.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter previously came before the Board in April 2014, at which time it was remanded for further development, to include affording the Veteran a new VA examination.  All ordered development has been accomplished and the matter returned to the Board for further appellate review.

The Court of Appeals for Veterans Claims (Court) has held that a claim of TDIU is part and parcel of an increased rating claim, when it is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the issue of entitlement to TDIU was addressed by the RO separately in a January 2016 rating decision, because the Veteran has raised that issue during the pendency of the underlying increased rating claim, it remains a part of that claim, and has been added to the issues above.

As discussed in more detail below, the Board has included the issues of entitlement to service connection for a bilateral foot condition, bilateral knee disability, and tinnitus in the issues on appeal for compliance with the holding in Manlicon v. West, 12 Vet. App.  238 (1999).  

The issues of entitlement to service connection for a bilateral foot condition; whether new and material evidence has been submitted to reopen claims of service connection for a right knee disability, left knee disability, and tinnitus; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At most, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in January 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Disability Rating

The Veteran is presently service connected for PTSD with a disability rating of 50 percent.  He contends that his symptoms warrant a higher rating.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disability presently on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which compensates PTSD under the General Rating Formula for Mental Disorders.  Under the applicable rating criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

A 70 percent rating is assigned with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF Score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)." A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as certification of the appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).

After a careful review of the evidence of record, the Board finds that the Veteran's service-connected PTSD does not warrant a higher rating under the statutory diagnostic criteria.  

The Veteran was afforded a VA examination in February 2010.  He presented as clean and neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  His attitude was cooperative, indifferent, irritable, and apathetic.  Affect was constricted.  He was oriented to person, place and time.  He denied delusions.  Regarding judgment, the examiner stated that he understood the outcome of his behavior.  Regarding insight, he understood that he had a problem.  He reported nightmares nightly.  Auditory hallucinations were noted, but were not persistent.  He did not engage in inappropriate behavior.  Obsessive behavior included excessive cleaning.  Panic attacks were noted, approximately one time per week, lasting 15-20 minutes, of variable severity.  He did admit to intermittent suicidal thoughts, but denied plan and intent.  He denied homicidal ideation.  He was able to maintain minimal personal hygiene.  Memory was normal.  The examiner diagnosed PTSD and assigned a GAF score of 55, indicating moderate symptoms.  The examiner stated that the Veteran's PTSD symptoms contributed to two failed marriages and ongoing poor interpersonal relationships, but that his symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Orlando," 2/12/2010).  

A March 1, 2010, initial VA mental health evaluation note indicates that the Veteran was living with his youngest son, and working as a laborer.  He appeared casually dressed with generally good grooming.  Hygiene was fair.  Demeanor was mildly guarded.  Speech was semi-spontaneous, well-articulated, and fluent.  Affect was guarded.  Mood was worried or anxious.  He was fully oriented.  Memory was fair.  Thought process was coherent, linear and goal oriented.  He denied hallucinations, although he stated that sometimes he hears someone calling him when no one is there.  He denied suicidal intention or plans, although he said he had thought about it on occasion.  The examiner assigned a GAF score of 60, indicating moderate symptoms.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Orlando," 10/6/2011).  

In a November 2012 VA Psychology treatment note the Veteran denied suicidal and homicidal ideation or intent.  His mood was good and he deemed motivated to participate in a physical rehabilitation program.  He was oriented to person, place, and time.  His speech was logical, coherent, and goal-directed.  There was no indication of thought or delusional disorders.  His affect was congruent.  Memory, concentration, and eye contact were within normal limits.  He reported a long and consistent history of employment.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Miami," 2/18/2017, p. 362).  

A separate November 2012 VA Psychiatry Note recorded the Veteran presenting as casually dressed.  He appeared on time, unaccompanied.  Attitude was cooperative.  Eye contact was fair.  Speech was fluent, semi-spontaneous, with regular tone and volume.  Mood was dysphoric after a recent knee surgery, with pain from a recent knee surgery contributing to his mood issues.  Affect was constricted.  Attention and concentration were good.  Recent memory was forgetful at times, but remote memory was good.  Thought process was coherent, linear and goal oriented.  He did not have hallucinations or delusions.  Judgment and insight were fair.  Orientation was full.   He denied suicidal and homicidal ideation or intent.  He reported some distress at not being able to help his children financially.  He also reported that he had started dating again, and that he had a girlfriend (he reported that relationship as "up and down").  The examiner assigned a GAF score of 53, indicating moderate symptoms.  (See VAMC Other Output/Reports, "Orlando," 2/17/2017, p. 806).  

A March 2013 VA Psychology Note indicates that the Veteran denied suicidal or homicidal ideation.  Conversation was easy.  He was oriented to person, place and time.  Speech was logical, coherent, and goal-directed.  There was no indication of thought or delusional disorders.  Affect was congruent and mood euthymic.  Memory, concentration and eye contact were within normal limits.  He reported a good relationship with his children, who visited him regularly.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Miami," 2/18/2017, p. 144).  

An October 3, 2013 VA Mental Health Note indicates that the Veteran reported increased anxiety and depression, with difficulties initiating and maintaining sleep.  He reported nightly nightmares.  He appeared alert and cooperative.  Speech was normal.  Mood was depressed and anxious.  Affect was congruent.  Attention and concentration were normal.  Thought process was normal, linear, and goal oriented.  Eye contact was normal.  He had mild psychomotor agitation, but judgment and insight were good.  He denied suicidal and homicidal ideation.  A GAF score of 55 was assigned, indicating moderate symptoms.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Orlando," 2/17/2017, p. 675).  

In July 2014, the Veteran was afforded a new VA examination.  The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He denied having friends, although he said that he did have "associates," whom he occasionally visited.  He reported going to church occasionally and socializing while there.  He reported a good relationship with one son, but was estranged from his other children.  However, he then reported that his children do come to his home to help him physically.  He reported that a romantic relationship of 10 years had recently ended because she felt he did not want to commit.  The Veteran reported his nightmares and erectile dysfunction as contributing to that breakup, as well as his desire to become financially stable before committing to marriage.  He reported a fair relationship with his siblings.  He was not presently employed, being on unpaid medical cleave for one year due to knee surgery.  Psychomotor activity was within normal limits.  He denied hobbies other than watching TV.  He attempted exercise, but was limited in physical activity due to his knees.  He denied suicidal and homicidal intent, ideation or plans.  He reported a low mood due to family problems.  He was aware of the reason for his examination and was adequately capable of comprehending the purpose, nature, and scope of the evaluation.  No inappropriate or peculiar behavior was present.  Communication was good with good eye contact.  He was fully oriented to time, place and person.  He was casually but appropriately dressed.  Attitude was cooperative.  Speech was normal.  Moot was euthymic.  Affect was congruent with mood.  Thought processes were normal, coherent, and goal directed.  There were no loose associations or tangential thinking.  He denied delusional or obsessive thinking.  Insight, judgment and memory were good.  No GAF score was provided.  (See VBMS, C&P Exam, 7/8/2014).  

A July 2015 VA Psychiatry Note indicated sensitivity to loud noises and increased irritability.  The Veteran also reported nightmares.  He reported living alone.  He denied suicidal or homicidal ideation or intent.  He appeared alert, calm, and cooperative.  Speech was normal and mood was slightly anxious.  Affect was broad.  Attention, concentration, and memory were all normal.  Thought process was normal, linear, and goal oriented.  He denied auditory or visual hallucinations and delusional thoughts.  Judgment and insight were fair.  He was oriented to person, place, and situation.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Orlando," 2/17/2017, p. 461).  
 
In an October 2015 VA Mental Health Consultation, the Veteran denied present suicidal or homicidal ideation, intent, or plans.  He reported relationship issues, generally pertaining to money or not saying the right thing.  He indicated he was going out of town for several weeks to visit his father and declined to schedule further screening, despite expressing an interest in attending further treatment.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Orlando," 2/17/2017, p. 418).  

Most recently, an April 26, 2016, VA Psychiatry Note indicated that the Veteran continued to have nightmares, flashbacks, irritability, hypervigilance, and hyper startle response.  He expressly denied suicidal and homicidal ideation, intent, or plan.  He appeared alert and cooperative with normal speech.  Mood was slightly anxious.  Affect was broad.  Attention, concentration and memory were all normal.  Thought process was normal, linear and goal oriented.  He denied auditory or visual hallucinations without delusional thoughts.  Judgment was fair.  Insight was fair.  He was oriented to person, place, and situation.  He was reported as making modest progress toward goals in his treatment plan.  (See VBMS, Medical Treatment Record - Government Facility, VAMC "Orlando," 2/17/2017, p. 373).  

Ultimately, the Board finds that the Veteran's symptoms equate to the criteria for a 50 percent rating throughout the entire period on appeal.  His symptoms have resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation or mood, difficulty in establishing or maintaining effective work and social relationships, anxiety, suspiciousness, panic attacks weekly or less often, and chronic sleep impairment.  He has not engaged in regular obsessional rituals which interfere with routine activities.  His speech has consistently been logical and goal oriented.  He does not experience near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  In fact, the Veteran lives alone, engages in some social interaction, to include dating, and is able to maintain his own financial well-being.  He has not engaged in any acts of violence.  He does not neglect his personal appearance or hygiene.  He does not experience spatial disorientation.  

The Board does acknowledge that his initial VA examination in February 2010 included a report of fleeting suicidal thoughts.  Although suicidal ideation is a criteria specifically listed under the 70 percent criteria in the Diagnostic Code, when such a symptom is present, the Board must still come to a conclusion that the Veteran has deficiencies in "most areas" to include work, school, family relations, judgment, thinking, and mood.  At that time, the Veteran was maintaining full time employment, engaging in relationships with at least one, if not more, of his children, and exhibited good thinking and judgment.  The only area where he experienced any real deficiencies was mood.  As this does not constitute "most areas," the Board finds that a 70 percent rating is not warranted for any period on appeal.  

Finally, the Board observes that the Veteran has never experienced gross impairment in thought processes or communication; persistent delusions or hallucinations; engaged in grossly inappropriate behavior; been found in persistent danger of hurting self or others; experienced intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); experienced disorientation to time or place; or experienced memory loss for names of close relatives, own occupation, or own name.  As such, the criteria for a total evaluation under the Diagnostic Code have not been met.  Most importantly, the symptoms that have been shown are productive only of the level of impairment already contemplated by the assigned 50 percent evaluation.  The record fails to establish either deficiencies in most areas or an inability to establish and maintain effective relationships.  The record clearly does show difficulties in the realm of relationships, but again, these are already accounted for by the 50 percent rating presently in effect.

In sum, the Board finds that the Veteran's symptoms more closely equate to the criteria for a 50 percent rating for all periods on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.  


REMAND

When a Notice of Disagreement has been filed following the issuance of a rating decision, but a statement of the case has yet to be issued, the Board must remand those issues for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

In July 2014, the Veteran filed a timely Notice of Disagreement with a May 2014 rating decision which denied service connection for a bilateral foot condition, and declined to reopen the previously denied claims of service connection for a right knee disability, a left knee disability, and tinnitus.  To date, a statement of the case has not been issued for those claims.  As such, the Board will remand them for issuance of a statement of the case.  

Regarding the issue of entitlement to TDIU, evidence of record indicates that the outcome of the claims of service connection for right and left knee disabilities may have a direct impact on the issue of entitlement to TDIU.  As such, that issue is also remanded as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the claims of service connection for a bilateral foot condition, right knee disability, left knee disability, and tinnitus.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of those claims. If a timely substantive appeal is received, return those matters to the Board.

2. After allowing the Veteran time to file a substantive appeal for the issues remanded above, readjudicate the issue of entitlement to TDIU.  If the benefit should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


